PER CURIAM:
This c laim w as s ubmitted f or de cisión b ased u pon t he allegations in t he Notice of Claim and respondent's Answer.
Claimant seeks $320.00 for expenses incurred when he was arrested and his vehicle impounded in Grafton, Taylor County. Respondent had revoked wrongfully his motor vehicle driver’s license. In its Answer, respondent admits the validity of the claim and that the amount is fair and reasonable. The Court is aware that respondent does not have a fiscal method to reimburse claimant for his sustained loss; therefore, the claim has been submitted to this Court for determination.
Accordingly, the Court makes an award to claimant in the amount of $320.00.
Award of $320.00.